 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDIwant it to. However,if I did not want it that way it couldeasily be changed to 75%to 90%white and 10% to 25%colored.Be sure of this--the Union can not help you inthis or have they ever been able to. I, myself control this.I trust you men understand my feelings in this matterand don't ever make me regret the fact that I supportedthe colored people....(Emphasis added.)At the March 2 meeting, Keiser,in answering that part of theUnion'shandbill distributed that morning which read:"If youvote YES,you will have...a union to protect your rights,"stated among other things to the employees:Don't let the union fool you. You know that I still havesome control over this company whether there is a unioncontract or not.You know that I have kept many men onthis job who have been here many, many years and whowould find it mighty hard to get a job somewhere else ifthey were back in the open market.I kept them because Iwant them.You also remember that there are many menwho are not with us today who were here two years ago.Idid not want those men,*they are not here now, and youknow it.(Emphasis added.)The two above-quoted excerpts from Keiser's speeches areclearly implied threats to the Negro and the older employeesof loss of employment should the Union be successful in theforthcoming election.Therefore,apart from any considerationof other of Keiser's statements found by the Regional Directorto be coercive,we find that these implied threats made im-possible a free and uncoerced choice by the employees at thepolls of a bargaining representative,and shall order that theelection of March 3,1953, be set aside.,We shall direct theRegional Director to conduct a new election at such time as hedeems appropriate.ORDERIT IS HEREBY ORDERED that the election of March 3, 1953,be, andit herebyis, set aside.IT IS FURTHER ORDERED that this proceeding be remandedto the Regional Director for the Tenth Region for the purposeof conducting a new election at such time as he deems the cir-cumstances permit a free choice of bargaining representative.KUHNS BROTHERS COMPANYandDISTRICT 13 LODGE NO.225 INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL,Petitioner.Case No.9-RC-1949. July 14, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section9 (c) of the NationalLaborRelationsAct, ahearingwas held before William P.106 NLRB No 25 KUHNS BROTHERS COMPANY147Witman, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentationof employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the production andmaintenance unit which has been represented for 8 years byLocal 768, International Union of Electrical, Radio and MachineWorkers, CIO, hereinafter called Intervenor, a unit comprisingall toolmaker-inspectors, toolmakers, machinists, maintenancemachinists,maintenance helpers,' welders, and tool cribattendants,employed by the Employer at its Dayton, Ohio,plant, or, in the alternative, such unit or units that the Boardmay find appropriate composed of any combination or combi-nations of the foregoing employees. The Employer and theIntervenor contend that severance should be denied because ofthe bargaining history for the production and maintenanceemployees as a single unit and the integration of plant opera-tions.We find, however, from the record that the Employer'soperations are not so integrated as to preclude severance ofcraft units, nor does the bargaining history preclude suchseverance.2The Employer is engaged in the manufacture of ductile ironand cast iron pipefittings. All of the employees in the proposedunit except 2 maintenance machinists and the welder havetheirheadquarters in the toolroom and all except the 2maintenance machinists mentioned are under the supervisionof the toolroom foreman. Some laborers and an electrician,whom the parties agree to exclude, also work in the toolroomunder the toolroom foreman. Employees who startas mainte-nance helpers become maintenance machinists after if yearsand after another if years become machinists. Approximately2 years thereafter they become toolmakers. In addition, someemployees having the requisite skills are hired originally asmachinists and advance in the same manner as other ma-chinists.With the exception of the maintenance helpers, theseemployees all exercise to varying degrees the skills of themachinist's craft, using the tools of that craft. In addition totheir duties as machinists, the toolmakers spend about 25percent of their time doing the work of the toolmaker's classi-1Also referred to at the hearing as machinist helpers.2 SeeBuffalo Weaving and Bedding Company, 105 NLRB 71.322615 0 - 54 - 11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDfication.The toolmaker-inspector is a toolmaker who has theadditional duty of checking the accuracy of the toolmakers'work. This task occupies about 5 percent of his time. Most ofthe remainder of the time of the toolmakers and toolmaker-inspector, as well as the majority of the time of the machinistsandmaintenancemachinists, is devoted to the installation,repair, and maintenance of machinery.In view of the agreed exclusion of the laborers and the elec-trician, it is clear that the Petitioner is not seeking to repre-sent the toolroom employees as a departmental unit. In anyevent, such a unit would be inappropriate in view of the factthat two of the maintenance machinists sought are not assignedto the toolroom but to the foundry. 3 Under these circumstances,we find that all toolmakers, toolmaker-inspectors, machinists,maintenance machinists, including the maintenance machinistsassigned to the foundry,4 and maintenance helpers compriseadistinct,homogeneous group of related craftsmen andapprentices who may, if they so desire, constitute a separateunit. 5The tool-crib attendants sought by the Petitioner are plantclerical employees working in the toolroom under the super-vision of the toolroom foreman. The welder sought by thePetitioner, while under the same supervision as the toolroomemployees, does not work in the toolroom but in the annealingroom, where he spends all his time in maintenance welding.He is not regularly assigned to work with any of the otheremployees sought by the Petitioner. In view of the foregoing,there appears to be no basis for including the tool-crib attend-ants or welder 6 in the same unit with the craft group describedabove, and we will exclude them. Moreover, there is no basisfor finding that the welder and tool-crib attendants constitute aseparate appropriate unit or units.Accordingly,we shall direct an electionamongall tool-makers, toolmaker-inspectors, machinists, maintenance ma-chinists, and maintenance helpers at the Employer's Dayton,Ohio, plant, excluding all other employees, tool-crib attendants,welders, guards, and supervisors as defined in the Act.Ifamajority vote for the Petitioner, they will be taken tohave indicated their desire to constitute a separate appropriateunit, and the Regional Director conducting the election directedherein is instructed to issue a certification of representativesto the Petitioner for such unit which the Board, under suchcircumstances, finds to be appropriate for purposes of collec-tive bargaining. In the event a majority vote for the Intervenor,the Board finds the existing plantwide unit to be appropriate,and the Regional Director will issue a certification of resultsof election to such effect.[Text of Direction of Election omitted from publication.]3See Westinghouse Electric Corporation, 101 NLRB 441.4See Westinghouse Electric Corporation, supra.5See Buffalo Weaving and Bedding Company, 105 NLRB 71; Kimble Glass Company, 102NLRB 9336See Sullivan Mining Company, 101 NLRB 1366. EMERSON ELECTRIC COMPANY149Member Peterson,dissenting:The employees sought herein by the Petitioner have beenrepresented by the Intervenor in a production and maintenanceunit for 8 years.In view of this substantial collective-bar-gaining history on a plantwide basis, and in the absence ofother factors which would warrant their severance from theestablished unit,T I would not accord these employees separaterepresentation.TSee my dissenting opinion inW. C. Hamilton and Sons, 104 NLRB 627.EMERSON ELECTRIC COMPANYandDISTRICT NO. 9 INTER-NATIONAL ASSOCIATION OF MACHINISTS, A.F.L., Peti-tionerandINTERNATIONAL UNION OF ELECTRICAL RADIOAND MACHINE WORKERS, LOCAL 1102, CIO. Case No.14-RC-2030.July 14, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election,1an electionby secret ballot was conducted on February 6, 1953, under thedirection and supervision of the Regional Director for theFourteenth Region, in a voting group of machinists and tooland diemakers employed by the Employer. At the close of theelection,the parties were furnished a tally of ballots.The tallyshowed that of the approximately 207 eligible voters, 199ballotswere cast.Of the ballots cast,82 were cast for thePetitioner,102 were cast for the Intervenor,and 14 werechallenged.Thereafter,onFebruary 11, 1953, the Petitioner filedtimely objections,and a corrected objection on February 16,1953, to the conduct of the election. In accordance with theRules and Regulations of the Board,the Regional Directorconducted an investigation and, on March 17, 1953,issued andduly served upon the parties his report on objections toelection.In his report,the Regional Director found that thePetitioner'sobjectionsraised no substantial or materialissueswhich would justify setting aside the election, andrecommended that the objections be overruled,and that anappropriate certification of representatives be issued.On March 25, 1953, the Petitioner filed exceptions to theRegional Director's findings and recommendations as to theseobjections along with a motion for reconsideration of reporton objections to election.On March 31,1953, the RegionalDirector issued a supplemental report denying the motion forreconsideration and recommending that the Board overrulethe objection raised in the motion.The Petitioner filed ex-ceptions to this supplemental report.1102 NLRB 303.106 NLRB No. 28.